Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16493491 filed on 9/12/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of 1-7, 13-15 in the reply filed on 5/6/2021 is acknowledged.
Claim Objections
Claim 3 is objected to because it contains the limitation “the first region and third region" which are not defined in claim 1 but in claim 2. Accordingly, claim 3 should be dependent on claim 2 and not on claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizu et al. (US 2016/0293232).
Regarding independent claim 1, Ishizu et al. teach a semiconductor device comprising:
a first insulator (Figs. 23B, 27 A&B, element 404); 
an oxide (Figs. 23B, 27 A&B, element 430) over the first insulator; 
a second insulator (Figs. 23B, 27 A&B, element 405), a first conductor (Figs. 23B, 27 A&B, element 422), and a second conductor (Figs. 23B, 27 A&B, element 424) over the oxide; 
a third conductor (Figs. 23B, 27 A&B, element 412) over the second insulator; 
a fourth conductor (Figs. 23B, 27 A&B, elements 714 & 732) over the first conductor; 
a fifth conductor (Figs. 23B, 27 A&B, elements 714 & 732) over the second conductor; 
a third insulator (Figs. 23B, 27 A&B, element 407) over the first insulator, the first conductor, and the second conductor; 

a fifth insulator (Figs. 23B, 27 A&B, element 785) over the fourth insulator, wherein the first conductor and the second conductor are provided to face each other with the second insulator therebetween, 
wherein the second insulator is provided along an inner wall of an opening provided in the third insulator, facing side surfaces of the first conductor and the second conductor (Figs. 23B, 27 A&B), and 
a top surface of the oxide, wherein a level of a top surface of the third conductor is higher than levels of top surfaces of the second insulator and the third insulator (Figs. 23B, 27 A&B),
wherein the fourth insulator is provided along the top surface of the second insulator, the top surface of the third insulator, the top surface of the third conductor, and a side surface of the third conductor (Figs. 23B, 27 A&B), and 
wherein the fourth conductor and the fifth conductor are provided to penetrate the third insulator, the fourth insulator, and the fifth insulator and to face each other with the third conductor therebetween (Figs. 23B, 27 A&B).
Regarding claim 4, Ishizu et al. teach wherein a distance between the third conductor and a region of the fourth conductor in contact with the first conductor, which face each other, is substantially the same as a distance between the third conductor and a region of the fifth conductor in contact with the second conductor, which face each other (Figs. 23B, 27 A&B).
Regarding claim 5, Ishizu et al. teach wherein the second insulator is provided along the inner wall of the opening provided in the third insulator, the facing side surfaces of the first conductor and the second conductor, and the top surface of the oxide with a second oxide therebetween (Figs. 23B, 27 A&B, the oxide layer has a top layer 433, middle layer 432 and bottom layer 431).
Regarding claim 6, Ishizu et al. teach wherein the fourth insulator is provided along the top surface of the second insulator, the top surface of the third insulator, the top surface of the third conductor, and the side surface of the third conductor with a sixth insulator (Figs. 23B, 27 A&B, element 406) therebetween.
Regarding claim 7, Ishizu et al. teach wherein the first oxide and a second oxide each comprise a metal oxide (Figs. 23B, 27 A&B, the oxide layer has a top layer 433, middle layer 432 and bottom layer 431, paragraph 0234).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu et al. (US 2016/0293232).
Regarding claim 2, Ishizu et al. teach wherein the fourth insulator comprises a first region formed along the side surface of the third conductor, a second region formed along the top surface of the third conductor, and a third region other than the first region See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 3, Ishizu et al. teach wherein the fourth conductor and the fifth conductor are provided to overlap with at least part of the first region and to penetrate the third region (Figs. 23B, 27 A&B).
Regarding claim 13, Ishizu et al. teach wherein the fourth conductor and the fifth conductor are provided to overlap with at least part of the first region and to penetrate the third region (Figs. 23B, 27 A&B).
Regarding claim 14, Ishizu et al. teach wherein a distance between the third conductor and a region of the fourth conductor in contact with the first conductor, which face each other, is substantially the same as a distance between the third conductor and a region of the fifth conductor in contact with the second conductor, which face each other (Figs. 23B, 27 A&B).
Regarding claim 15, Ishizu et al. teach wherein the first oxide and a second oxide each comprise a metal oxide (Figs. 23B, 27 A&B, the oxide layer has a top layer 433, middle layer 432 and bottom layer 431, paragraph 0234).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813